Case 3:17-cv-01104-VLB Document 82-74 Filed 05/15/19 Page 1 of 13




                  Exhibit 74
             Case 3:17-cv-01104-VLB Document 82-74 Filed 05/15/19 Page 2 of 13
                                            Sunday, September 17, 2017 at 3:46:44 PM Paciﬁc Daylight Time

Subject: FW: Departmental Climate Review
Date: Tuesday, April 28, 2015 at 1:16:10 PM Paciﬁc Daylight Time
From: Danilowitz, Ilana <lani.danilowitz@yale.edu>
To:      Susan Byrne <susan.byrne@yale.edu>
Dear Susan,

I am wriPng to reconﬁrm your meePng with Barbara Goren and Jamaal Thomas for Monday, May 4 at 2:00
p.m.

Please note that there has been a change in the room number. The meePng will now be held in room 310
but sPll at 221 Whitney.

Many thanks,
Lani

Lani Danilowitz / Project Coordinator, UWC /Oﬃce of the Provost
1 Hillhouse Avenue/New Haven, CT. 06511/203.432.4449
Lani.danilowitz@yale.edu

From: Susan Byrne [mailto:susan.byrne@yale.edu]
Sent: Tuesday, April 14, 2015 5:36 PM
To: Danilowitz, Ilana
Subject: Re: Departmental Climate Review

Got it, and thanks! I'll be there-
Sue

From: "Danilowitz, Ilana" <lani.danilowitz@yale.edu>
Date: Tuesday, April 14, 2015 4:00 PM
To: Susan Byrne <susan.byrne@yale.edu>
Subject: RE: Departmental Climate Review

Dear Sue,

How about May 4 at 2:00 p.m.? The meePng will be held in room 410 at 221 Whitney Avenue.

Many thanks,
Lani

Lani Danilowitz / Project Coordinator, UWC /Oﬃce of the Provost
1 Hillhouse Avenue/New Haven, CT. 06511/203.432.4449
Lani.danilowitz@yale.edu

From: Susan Byrne [mailto:susan.byrne@yale.edu]
Sent: Tuesday, April 14, 2015 3:35 PM
To: Danilowitz, Ilana
Subject: Re: Departmental Climate Review



                                     INITIAL DISCOVERY PROTOCOLS                                    Page 1 of 3
                                                                                              P245
            Case 3:17-cv-01104-VLB Document 82-74 Filed 05/15/19 Page 3 of 13


Dear Lani,
Either May 4 or May 5 will be ﬁne, and it can be at any Pme on either of those days. If the aaernoon of the 4th
works, that is great. If not, pick a Pme, any Pme, and let me know!
Sue

From: "Danilowitz, Ilana" <lani.danilowitz@yale.edu>
Date: Tuesday, April 14, 2015 3:28 PM
To: Susan Byrne <susan.byrne@yale.edu>
Subject: RE: Departmental Climate Review

Dear professor Byrne,

My apologies, I must not have seen your response. Unfortunately, we had to switch some dates around
and will now need to extend the interview dates to early May.

Kindly let me know when you would be available to meet on either May 4 or 5. I will wait for your reply
before I schedule anyone else.

Thank you and my regrets for any inconvenience.

Lani

Lani Danilowitz / Project Coordinator, UWC /Oﬃce of the Provost
1 Hillhouse Avenue/New Haven, CT. 06511/203.432.4449
Lani.danilowitz@yale.edu

From: Susan Byrne [mailto:susan.byrne@yale.edu]
Sent: Tuesday, April 14, 2015 3:18 PM
To: Danilowitz, Ilana
Subject: Re: Departmental Climate Review

Dear Ilana,
I responded to your message below last week or so, and I oﬀered the aaernoon of April 22, but I haven't heard
anything back about a speciﬁc Pme. Has that day's schedule been set yet? If so, can you please let me know when
and where to show up? Thank you!
Yours,
Sue



From: "Danilowitz, Ilana" <lani.danilowitz@yale.edu>
Date: Tuesday, March 31, 2015 5:19 PM
Subject: Departmental Climate Review

I am following up on the e-mail you received this past Friday regarding conﬁdenPal interviews with Barbara
Goren and Jamaal Thomas.

Kindly note that they have set up the following days and Pmes:


April 10, 8:30 - 2:30 p.m.
April 21, 22, 13 and 24 - 8:30 - 5:00

                                    INITIAL DISCOVERY PROTOCOLS                                                   Page 2 of 3
                                                                                                           P246
            Case 3:17-cv-01104-VLB Document 82-74 Filed 05/15/19 Page 4 of 13


April 27 (only aaer 10 am)
April 28, 29, 30 (8:30 - 5:00)
May 1

The locaPon for these interviews will be held at either HGS or at 221 Whitney Avenue.

Sincerely,
Ilana (Lani) Danilowitz

Lani Danilowitz / Project Coordinator, UWC /Oﬃce of the Provost
1 Hillhouse Avenue/New Haven, CT. 06511/203.432.4449
Lani.danilowitz@yale.edu
                 ------




                                 INITIAL DISCOVERY PROTOCOLS                               Page 3 of 3
                                                                                        P247
             Case 3:17-cv-01104-VLB Document 82-74 Filed 05/15/19 Page 5 of 13
                                                     Sunday, September 17, 2017 at 3:42:48 PM Paciﬁc Daylight Time

Subject: Important department update: Spanish and Portuguese
Date: Wednesday, September 14, 2016 at 12:34:06 PM Paciﬁc Daylight Time
From: Amy Hungerford <amy.hungerford@yale.edu>
To:      Department Community <itscomm2@yale.edu>
Dear ladder faculty colleagues in the Department of Spanish and Portuguese,

Last winter, in response to the recommendations of the external climate review, several changes were made in the
administration of the graduate program in the Department of Spanish and Portuguese. We have been encouraged by
the department’s acceptance of these changes and by the faculty’s desire to rebuild.

This positive step forward and continued conversations with members of the department have led us to conclude that
the Department of Spanish and Portuguese, despite its academic distinction, is of a size and configuration that will
make it difficult to rebuild without an infusion of support from the University. This, in turn, requires a temporary
reorganization of the department’s leadership structure.

The current chair of Spanish and Portuguese, Rolena Adorno, Sterling Professor of Spanish, will complete her term at
the end of the fall semester, and we are grateful for her long service to the department; she will take a well-earned
research leave in the spring term as planned. At this transitional moment, we will be appointing a Program Committee
of the Department of Spanish and Portuguese, consisting of all current ladder faculty in the department as well as a
number of tenured professors from related disciplines at Yale but also from disciplines more distant. Howard Bloch,
Professor of Humanities and Sterling Professor of French, has graciously agreed to serve as chair of Spanish and
Portuguese and thus to lead the Program Committee for a period of three years starting on January 1, 2017.

The faculty members joining the Program Committee have been selected for their commitment to a broad vision of the
department's future; those further afield intellectually have been selected for their experience, wisdom, and commitment
to academic excellence in the Humanities. The members of the Program Committee will be granted three-year terms
that are invested with full voting rights in the matter of departmental hires, promotions and reviews, and all other
matters of substantive departmental policy.

The following faculty have been appointed to three-year terms on the Program Committee. Their appointments, and
the work of the committee, will begin on January 1, 2017.

Howard Bloch, Professor of Humanities, Sterling Professor of French (Chair)
Ardis Butterfield, John M. Schiff Professor of English, Professor of French and of Music
Rüdiger Campe, Professor of Germanic Languages and Literatures, Professor of Comparative Literature
Edward Kamens, Sumitomo Professor of Japanese Studies (Director of Graduate Studies)
Mary Miller, Sterling Professor of History of Art
Irene Peirano Garrison, Associate Professor of Classics
Ian Quinn, Professor of Music
Claudia Valeggia, Professor of Anthropology

In addition, Diana Sorensen, James F. Rothenberg Professor of Romance Languages & Literatures and of Comparative
Literature and former Dean of Arts and Humanities at Harvard, will serve as an outside advisor to the department
during 2017 as it takes its first steps towards rebuilding. She is a specialist in nineteenth- and twentieth-centuries Latin
American literature, and in comparative literature, with additional expertise in cultural theory and gender theory.

The Program Committee of Department of Spanish and Portuguese will be encouraged in the spring term to develop a
request to the Humanities Advisory Committee and the Faculty Resource Committee to conduct a senior-level search
this year for one or more scholars of high standing who can help deliver the department's long-term vision. In addition
to an outstanding record of scholarly achievement, candidates would demonstrate potential for leadership, exceptional
citizenship, and a stellar record in both graduate and undergraduate teaching. The ideal hire may well be jointly
appointed in another department.

There will no doubt be questions about the details of these arrangements as we undertake the process of implementing


                                       INITIAL DISCOVERY PROTOCOLS                                                         Page 1 of 2
                                                                                                                    P248
             Case 3:17-cv-01104-VLB Document 82-74 Filed 05/15/19 Page 6 of 13


them, and we will aim to answer these questions in a context of mutual trust and respect. The key premise in our
interactions remains what it has been: an unwavering commitment to Yale’s continued leadership in teaching and
research in the areas of Spanish and Portuguese. The department’s academic excellence is a historic legacy that we aim
to sustain for generations to come.

I speak on behalf of the President, Provost and the entire office of the FAS Dean when I say how much we look
forward to working with all of you as we together build a Spanish and Portuguese department for the new century: one
that will continue and expand Yale’s long tradition of leadership in this vital area.

A copy of this message will be shared shortly with the non-ladder faculty, graduate students, and staff.

Yours sincerely,

Amy Hungerford
Professor of English and American Studies
Dean of the Humanities Division




                                      INITIAL DISCOVERY PROTOCOLS                                                        Page 2 of 2
                                                                                                                P249
             Case 3:17-cv-01104-VLB Document 82-74 Filed 05/15/19 Page 7 of 13
                                                  Sunday, September 17, 2017 at 3:39:50 PM Paciﬁc Daylight Time

Subject: Edited proposal is in your mailboxes
Date: Friday, October 17, 2014 at 1:41:21 PM Paciﬁc Daylight Time
From: Susan Byrne <susan.byrne@yale.edu>
To:      Rolena Adorno <rolena.adorno@yale.edu>
CC:      Roberto Gonzalez Echevarria <roberto.echevarria@yale.edu>, Valis, Noel <noel.valis@yale.edu>
Dear Rolena, Roberto and Noël,
Thank you all for your careful reading of my APL leave proposal. Following on Roberto's having communicated the full
commiWee's thoughts on the proposal to me this morning, and having had no further word from any of you on
changes beyond those suggested by him in all of your names and re-capped in my earlier message (below), I have
made those minor changes.

The edited version is in your mailboxes, and I aWach a copy here in case that is easier.

Enjoy your weekend!
Yours truly,
Sue

From: Susan Byrne <susan.byrne@yale.edu>
Date: Friday, October 17, 2014 11:34 AM
To: Rolena Adorno <rolena.adorno@yale.edu>
Cc: Roberto Gonzalez Echevarria <roberto.echevarria@yale.edu>, "Valis, Noel" <noel.valis@yale.edu>
Subject: Re: Tomorrow, Friday, October 17

Dear Rolena,
I have spoken with Roberto regarding the proposal. The changes, as I understand them, involve adding three names
to the bibliography (Abrams 1953, Lewis 1977, Morón Arroyo 1973), and making minor deledons/ edits to certain
sentences:
- delete note 3 on page 1, and delete my descripdon of that text
- explain my statements on page 2 regarding the ahistorical perspecdve of prior law-literature studies
- ﬁnd synonyms to avoid repeddon of the word 'detail' in lines 3-5 of page 3
- change wording of the phrase "in dialogue with" on page 4

Roberto explained that his own choice of texts would be diﬀerent, but I prefer those I have chosen, and explained my
reasoning to him.

Should any of the other commiWee members wish to add to the above, please let me know.

What kind of dme line are you looking at for me to re-submit it? The last date you mendoned, I believe, was
November 1.

Thank you,
Sue

From: Rolena Adorno <rolena.adorno@yale.edu>
Date: Thursday, October 16, 2014 7:51 PM
To: Susan Byrne <susan.byrne@yale.edu>
Cc: Roberto Gonzalez Echevarria <roberto.echevarria@yale.edu>, "Valis, Noel" <noel.valis@yale.edu>
Subject: Re: Tomorrow, Friday, October 17

Thanks, Sue, for yours and for being available tomorrow morning on such short nodce. We are all in accord on our


                                     INITIAL DISCOVERY PROTOCOLS                                                Page 1 of 2
                                                                                                          P250
           Case 3:17-cv-01104-VLB Document 82-74 Filed 05/15/19 Page 8 of 13


comments, so it will be Roberto who conveys them to you tomorrow, on behalf of the three of us.

Many regards,
Rolena



Sent from my iPhone

On Oct 16, 2014, at 7:16 PM, Susan Byrne <susan.byrne@yale.edu> wrote:


      Dear Rolena, Roberto and Noël,
      It would be very helpful if I could have the individual comments of each of the three of you. Would that
      be possible?
      Thank you!
      Sue

      From: Rolena Adorno <rolena.adorno@yale.edu>
      Date: Thursday, October 16, 2014 5:01 PM
      To: Susan Byrne <susan.byrne@yale.edu>
      Cc: Roberto Gonzalez Echevarria <roberto.echevarria@yale.edu>, Noel Valis
      <noel.valis@yale.edu>
      Subject: Tomorrow, Friday, October 17

      Dear Sue,

      The commiWee consisdng of Roberto, Noel, and I, met this ajernoon to consider in detail your
      Associate Professor Leave research proposal. We three agree that the proposal needs more work and
      we agree on the points to be considered. To that end, Roberto is prepared to meet with you tomorrow
      to present these to you.

      Roberto will be in the department at around 10:45 am, and I leave it to the two of you to decide when
      you can meet. Unfortunately, it will have to be tomorrow for a variety of reasons, so I hope you can
      make a mutual accommodadon as to dme.

      Following your aWendon to these maWers, we will review the refreshed proposal.

      We are on a track that should take us to November 1, but I am prepared to request more dme from the
      FAS Dean's oﬃce in the interest of the best-possible proposal.

      If you can look at your schedule for tomorrow and set up a dme of mutual convenience with Roberto,
      that will be great.

      Many regards,

      Rolena




                                   INITIAL DISCOVERY PROTOCOLS                                                   Page 2 of 2
                                                                                                           P251
             Case 3:17-cv-01104-VLB Document 82-74 Filed 05/15/19 Page 9 of 13
                                                         Sunday, September 17, 2017 at 3:44:15 PM Paciﬁc Daylight Time

Subject: FYI
Date: Friday, April 15, 2016 at 4:08:45 PM Paciﬁc Daylight Time
From: Susan Byrne <susan.byrne@yale.edu>
To:      Smith, Cynthia <cynthia.a.smith@yale.edu>
Dear Cynthia,
I have delivered a copy of the aOached to Provost Polak, and send it to you as liaison to the review commiOee.

Yours,
Sue

Susan Byrne
Associate Professor of Spanish and Renaissance Studies
Department of Spanish and Portuguese
Yale University
hOp://suebyrne.com
- - ---- -----




                                         INITIAL DISCOVERY PROTOCOLS                                             Page 1 of 1
                                                                                                           P252
            Case 3:17-cv-01104-VLB Document 82-74 Filed 05/15/19 Page 10 of 13
                                                 Sunday, September 17, 2017 at 3:46:17 PM Paciﬁc Daylight Time

Subject: FW: Response to your ques0ons about the tenure procedures
Date: Thursday, August 13, 2015 at 4:44:10 PM Paciﬁc Daylight Time
From: Susan Byrne <susan.byrne@yale.edu>
To:      Dovidio, John <john.dovidio@yale.edu>
CC:      Gendler, Tamar <tamar.gendler@yale.edu>, Hungerford, Amy <amy.hungerford@yale.edu>
P.S. My apologies for not hiSng "reply all" when sending the response below to Jack. Here it is-
Sue

From: Susan Byrne <susan.byrne@yale.edu>
Date: Thursday, August 13, 2015 at 5:27 PM
To: "Dovidio, John" <john.dovidio@yale.edu>
Subject: Re: Response to your ques0ons about the tenure procedures

Dear Jack,
Thank you for leSng me know. The stress of the process is made a bit easier with informa0on, and I appreciate
your taking the 0me and trouble to provide that.

Enjoy the rest of your summer!
Sue

From: "Dovidio, John" <john.dovidio@yale.edu>
Date: Thursday, August 13, 2015 at 4:18 PM
To: Susan Byrne <susan.byrne@yale.edu>
Cc: "Gendler, Tamar" <tamar.gendler@yale.edu>, "Hungerford, Amy" <amy.hungerford@yale.edu>
                                                                  - - --- ---- - -----
Subject: Response to your ques0ons about the tenure procedures

Dear Sue,

Thanks for following up on your ques0on about the procedures for your tenure case.

The climate review is ongoing, and no decision has been made regarding your request to modify the
standard promo0on process. In response to your email earlier this week, Amy has asked that I let you
know that, in addi0on to Noel, the members of your review commi^ee will be David Jackson, Guiseppe
Mazzo^a, and Howard Bloch.

We appreciate your checking in with us about this issue, and thanks for your pa0ence.

Jack




                                    INITIAL DISCOVERY PROTOCOLS                                                 Page 1 of 1
                                                                                                         P253
           Case 3:17-cv-01104-VLB Document 82-74 Filed 05/15/19 Page 11 of 13
                                                   Sunday, September 17, 2017 at 3:45:29 PM Paciﬁc Daylight Time

Subject: FW: Wednesday's mee-ng
Date: Thursday, January 8, 2015 at 10:47:56 AM Paciﬁc Standard Time
From: Susan Byrne <susan.byrne@yale.edu>
To:      Susan Byrne <susan.byrne@yale.edu>



From: Susan Byrne <susan.byrne@yale.edu>
Date: Thursday, January 8, 2015 12:39 PM
To: "Dovidio, John" <john.dovidio@yale.edu>, Rolena Adorno <rolena.adorno@yale.edu>
Subject: Re: Wednesday's mee-ng

Dear Jack,
Sure! The suggested change is to clarify the procedural step subsequent to the point that you have stated below
(department informs FAS Dean). I had asked Rolena about this in an earlier email, and she told me that the FAS
Dean would communicate the informa-on on their determina-on directly to me, rather than to the department
chair. She indicated that there was probably an erroneous statement of procedure in the original memo from the
FAS Dean's oﬃce. I'm a^aching that email from Rolena to me here, in case it helps to clarify.

Given that informa-on in Rolena's previous email, yesterday I asked about the process and -ming. You clariﬁed
that the determina-on on the proposal had come back to the department last week, which conforms to the
original memo from the FAS Dean's oﬃce. That was the step (FAS Dean informs department) that generated
Rolena's email to me about the mee-ng, and then the actual mee-ng. Given the diﬀerent informa-on about that
step that I'd had from Rolena (a^ached email), I thought the point worthy of clariﬁca-on and direct statement in
the minutes.

Perhaps I didn't phrase it properly? If so, I have no problem with it being re-phrased – I just didn't want to make it
a long, drawn-out explana-on, like this one [!].
Thanks,
Sue

From: "Dovidio, John" <john.dovidio@yale.edu>
Date: Thursday, January 8, 2015 11:35 AM
To: Susan Byrne <susan.byrne@yale.edu>, Rolena Adorno <rolena.adorno@yale.edu>
Subject: RE: Wednesday's mee-ng

Sue,

I have a question about the meaning of:

Sue asked if the department had been informed regarding her proposal last week, and Jack said it had.

The process is that the departmental committee that reviews the proposal, communicates its evaluation to the
department chair, who informs the FAS Dean's office about the evaluation and ultimately to support or not
support the leave proposal/request.

Can you clarify your suggested change in that context?

Thanks,

Jack

From: Susan Byrne [susan.byrne@yale.edu]


                                     INITIAL DISCOVERY PROTOCOLS                                                     Page 1 of 3
                                                                                                               P254
            Case 3:17-cv-01104-VLB Document 82-74 Filed 05/15/19 Page 12 of 13

From: Susan Byrne [susan.byrne@yale.edu]
Sent: Thursday, January 08, 2015 10:50 AM
To: Dovidio, John; Rolena Adorno
Subject: Re: Wednesday's meeting

Dear Jack and Rolena,
I do have two small extra pieces, and I have inserted them below, into Jack's summary. I'm not sure if the colors
will come through as I don't normally use them, but the changes are in the second and eighth sentences. I also
have a ques-on regarding the last point (eighth sentence edit), about department review commi^ee members
having permission to discuss the proposal with me. Will it be possible to include them in the ﬁnal message with
these minutes, so that they know about this change? From yesterday's discussion, you'll remember that with my
last proposal, I asked for notes from all three early in the process (which is how things normally work in our
department), but I was told that wasn't possible. The members were restricted, i.e., not allowed to speak with me
individually, and I want to be sure they aren't uncomfortable when I go to them about this one.

Thanks again to both of you!
Yours,
Sue

At the meeting of 1/7/15,

Rolena and Jack informed Sue that the proposal she submitted for an Associate Professor Leave was not
approved, even with the revisions that were made.

Sue asked if the department had been informed regarding her proposal last week, and Jack said it had.

Sue was informed that the department and the Office of the FAS Dean were making a substantial exception
to offer an extension of the deadline to permit the submission of a new proposal for review by the
department. This new proposal must be submitted to the department by midnight on February 4, 2015.

As stated in the letter by Roberto Gonzalez Echevarria to Rolena on October 17, 2014, there were concerns
among members of the department review committee about the “conceptual bases of the project” that was
originally submitted.

One direction for a new proposal recommended in that letter was to focus on “Tirso's El burlador de Sevilla,
which seemed ripe for study from a legal point of view.” Sue indicated that this idea was compatible with
her interests and that she plans to pursue this topic in her new leave proposal.

Jack noted that pursuing this direction would not guarantee the department's approval of the proposal, and
Sue and Rolena acknowledged that point.

Rolena explained that the department's suggestions for a more focused proposal are not intended to limit the
scope of Sue's scholarship overall, but they are intended to help her produce a stronger leave proposal.

Sue expressed her appreciation for the department's willingness to offer her this exceptional opportunity,
and Rolena assured Sue that she should feel free to seek intermediate feedback from department review
committee members, and that those members may provide such feedback.

Jack reiterated that the normal procedures for leave review and approval continue to apply, only the
submission date has been extended.

The meeting concluded with Sue expressing her appreciation and stating her intention to submit a new
proposal.




                                      INITIAL DISCOVERY PROTOCOLS                                               Page 2 of 3
                                                                                                          P255
          Case 3:17-cv-01104-VLB Document 82-74 Filed 05/15/19 Page 13 of 13


From: "Dovidio, John" <john.dovidio@yale.edu>
Date: Thursday, January 8, 2015 9:36 AM
To: Susan Byrne <susan.byrne@yale.edu>, Rolena Adorno <rolena.adorno@yale.edu>
Subject: RE: Wednesday's mee-ng

Dear Rolena and Sue,

As I mentioned earlier today, I am writing now to summarize our meeting this morning. Can you get back to
me with any corrections or a statement indicating that you agree with this summary?

Thanks for a productive meeting.

Jack

At the meeting of 1/7/15,

Rolena and Jack informed Sue that the proposal she submitted for an Associate Professor Leave was not
approved, even with the revisions that were made.

Sue was informed that the department and the Office of the FAS Dean were making a substantial exception
to offer an extension of the deadline to permit the submission of a new proposal for review by the
department. This new proposal must be submitted to the department by midnight on February 4, 2015.

As stated in the letter by Roberto Gonzalez Echevarria to Rolena on October 17, 2014, there were concerns
among members of the department review committee about the “conceptual bases of the project” that was
originally submitted.

One direction for a new proposal recommended in that letter was to focus on “Tirso's El burlador de Sevilla,
which seemed ripe for study from a legal point of view.” Sue indicated that this idea was compatible with
her interests and that she plans to pursue this topic in her new leave proposal.

Jack noted that pursuing this direction would not guarantee the department's approval of the proposal, and
Sue and Rolena acknowledged that point.

Rolena explained that the department's suggestions for a more focused proposal are not intended to limit the
scope of Sue's scholarship overall, but they are intended to help her produce a stronger leave proposal.

Sue expressed her appreciation for the department's willingness to offer her this exceptional opportunity,
and Rolena assured Sue that she should feel free to seek intermediate feedback from department members.

Jack reiterated that the normal procedures for leave review and approval continue to apply, only the
submission date has been extended.

The meeting concluded with Sue expressing her appreciation and stating her intention to submit a new
proposal.




                                   INITIAL DISCOVERY PROTOCOLS                                               Page 3 of 3
                                                                                                       P256
